                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MANUEL T. CHAVEZ, SR.,
    Plaintiff,

vs.                                                   CIV NO. 18-483-SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
Defendant.


                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time to file a

response to Plaintiff’s Motion to Reverse and Remand to Agency for Rehearing with Supporting

Memorandum, the Court having reviewed the motion and being otherwise fully advised FINDS

that the motion is well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until January 7, 2019 to file a

response, and Plaintiff shall have until January 21, 2019 to file a reply.


SIGNED as of 10th day of December 2018.



                                       _______________________________________
                                       HONORABLE STEPHAN M. VIDMAR
                                       United States Magistrate Judge


SUBMITTED AND APPROVED BY:

Electronically submitted 12/6/18
Kirsten A. Westerland
Special Assistant United States Attorney

Extension approved over phone on 12/6/18
Michael Armstrong
Attorney for Plaintiff
                                                  1
